IN THE SUPREME COURT OF THE STATE OF IDAHO

                                          Docket No. 47777

 STATE OF IDAHO,                                       )
                                                       )
      Plaintiff-Respondent,                            )         Boise, May 2021 Term
                                                       )
 v.                                                    )         Opinion filed: June 23, 2021
                                                       )
 MELISSA KAY FOELLER,                                  )         Melanie Gagnepain, Clerk
                                                       )
      Defendant-Appellant.                             )

        Appeal from the District Court of the First Judicial District of the State of Idaho,
        Kootenai County. Scott L. Wayman, District Judge.

        The district court’s order of restitution is affirmed.

        Eric Don Fredericksen, State Appellate Public Defender, Boise, for Appellant.
        Kimberly Coster argued.

        Lawrence G. Wasden, Idaho Attorney General, Boise, for Respondent. Andrew
        Wake argued.
            _______________________________________________

MOELLER, Justice.


        Melissa Kay Foeller (“Foeller”) appeals a district court’s order of restitution following her
guilty pleas to two counts of grand theft and one count of tax evasion. She signed a plea agreement
that stipulated she would pay restitution, as determined by the district court, in accordance with
Idaho Code section 19-5304. On appeal, Foeller argues that the district court erred in ordering her
to pay $535,952.87 in restitution to Travelers Casualty, her employer’s insurer, because the court
failed to adequately consider her foreseeable ability to pay that amount. Additionally, Foeller
argues the district court abused its discretion in ordering her to pay $48,775 as restitution for back
taxes to the Idaho State Tax Commission (“Tax Commission”). Foeller asserts the restitution
amount was impermissibly speculative because it was based on an estimate of her back taxes.



                                                   1
Foeller also claims that taxes owed to the State of Idaho are future revenue, not compensable as
an economic loss under section 19-5304(1)(a).
                     I. FACTUAL AND PROCEDURAL BACKGROUND
       Foeller worked as a payroll accountant at Silverwood Theme Park (“Silverwood”) for just
under ten years. In 2019, she pleaded guilty to embezzling $528,611.11 between December 2013
and July 2017. A police investigation revealed Foeller, along with Silverwood’s chief financial
officer, Christopher Wyatt, began embezzling funds soon after her employment began in 2008, but
she could only be charged for funds stolen during the previous five years. Foeller said she spent
roughly 90 percent of the money to pay for her gambling addiction, mostly at a nearby casino.
       The State initially charged Foeller with five counts of grand theft, one for each year she
was charged with taking money from Silverwood. A Tax Commission employee read a media
account of Foeller’s case and suggested that the Commission look into Foeller’s taxes. The inquiry
revealed that, although Foeller had filed a 2013 tax return, she did not report the embezzled funds
as income. Additionally, it was discovered that Foeller did not file any tax returns at all for the
years 2014 through 2017. As a result of the tax investigation, the State amended Foeller’s
indictment, combining the grand theft charges into two counts (one for the period December 2013
to December 2015; one for the period January 2016 to July 2017) and adding a charge for tax
evasion.
       Foeller accepted a pre-trial plea agreement by which she agreed to plead guilty to the two
charges of grand theft and one charge of tax evasion. Pursuant to the plea agreement, Foeller also
agreed to pay restitution “[i]f applicable per statute.” The district court imposed a unified sentence
of fourteen years with three years fixed for each of the grand theft charges, and a unified sentence
of five years with three years fixed on the tax evasion charge, with all three sentences to run
concurrently. The State then filed a request for restitution in the following amounts: $535,952.87
to Travelers Casualty, the insurer that had covered Silverwood’s embezzlement losses; $10,000 to
Silverwood for the amount of its insurance deductible; and $48,775 to the Tax Commission based
on the estimated amount Foeller had failed to pay in taxes, including on the embezzled funds,
during the five years at issue.
       At a subsequent restitution hearing, the parties stipulated to reduce Foeller’s share of the
restitution owed to Silverwood by $5,000, with Christopher Wyatt paying the remaining $5,000.
However, Foeller objected to the remaining restitution sought by the State. Although she did not

                                                  2
challenge the accuracy of the amount Travelers Casualty was requesting, Foeller argued she should
not be ordered to pay the full $535,952.87 because it was not foreseeable that she would ever be
able to repay such a significant amount. Specifically, Foeller claimed she would be unable to pay
the full restitution amount in the future because she was financially indigent, lacked other financial
resources, might be getting divorced, would not be able to work as an accountant upon her release,
and had a documented disability for various mental health disorders. Further, she averred that the
interest which would accrue during her three-year incarceration would be “astronomical.”
       Foeller also objected to the $48,777 the State requested in restitution to the Tax
Commission. First, she claimed that taxes do not satisfy the definition of “economic loss” under
Idaho Code section 19-5304 because taxes are revenue and not an out-of-pocket expense. Second,
she asserted that the requested amount due to the Tax Commission was based on an estimate rather
than a tax assessment and, therefore, was impermissibly speculative.
       The district court ruled from the bench, ordering the full amount of restitution requested
by the State and ordering that interest begin to accrue from the date of the order. Regarding
Foeller’s future ability to pay restitution to Travelers Casualty, the district court stated, “because
the defendant is not going to be incarcerated forever, the defendant does have the ability to earn
money and does have the ability to pay some of this back at some point.” The district court entered
the restitution order, and Foeller timely appealed.
                                  II. STANDARD OF REVIEW
       This Court reviews a district court’s restitution order for an abuse of discretion, asking
whether the trial court “(1) correctly perceived the issue as one of discretion; (2) acted within the
outer boundaries of its discretion; (3) acted consistently with the legal standards applicable to the
specific choices available to it; and (4) reached its decision by the exercise of reason.” State v.
Garcia, 166 Idaho 661, 681, 462 P.3d 1125, 1145 (2020) (quoting Lunneborg v. My Fun Life, 163
Idaho 856, 863, 421 P.3d 187, 194 (2018)).
                                         III. ANALYSIS
   A. The district court did not abuse its discretion in ordering that Foeller pay $535,952.87
      in restitution to Travelers Casualty.
       Foeller claims that the district court abused its discretion in ordering her to pay Travelers
Casualty, her employer’s insurer, $535,952.87 in restitution because it did not adequately consider
her foreseeable ability to pay that amount in the future. The State responds by first asserting that
this issue was not preserved because Foeller signed a plea agreement, which waived any issue
                                                  3
regarding restitution except whether the award covers an “economic loss” under the statute.
Second, the State contends that the district court adequately considered Foeller’s ability to pay the
restitution amount and that the district court’s determination is supported by substantial evidence
in the record.
        1. Foeller did not waive her right to appeal whether the district court adequately
           considered her ability to pay restitution.
        This Court analyzes the terms of a plea agreement as it would a contract; in so doing, it
looks to the contractual terms of a plea agreement. State v. Jafek, 141 Idaho 71, 73, 106 P.3d 397,
399 (2005). “Interpretation of an unambiguous document is a question of law, reviewed de novo.”
State v. Claxton, 128 Idaho 782, 785, 918 P.2d 1227, 1230 (Ct. App. 1996). In general, “[a]n
unambiguous contract will be given its plain meaning.” Credit Suisse AG v. Teufel Nursery, Inc.,
156 Idaho 189, 196, 321 P.3d 739, 746 (2014) (quoting Bakker v. Thunder Spring–Wareham, LLC,
141 Idaho 185, 190, 108 P.3d 332, 337 (2005)). This Court must consider contractual terms that
are expressly provided in the plea agreement, as well as those contractual terms that are implied.
State v. Doe, 138 Idaho 409, 410–11, 64 P.3d 335, 336–37 (Ct. App. 2003).
        Foeller signed a plea agreement in which she agreed to “[p]ay restitution/reimbursement:
If applicable per statute: for all charges, even those dismissed.” Idaho Code section 19-5304(2)
provides in part, “[u]nless the court determines that an order of restitution would be
inappropriate or undesirable, it shall order a defendant found guilty of any crime which results
in an economic loss to the victim to make restitution to the victim.” Section 19-5304(7)
articulates the requirements for considering whether restitution would be appropriate or
desirable:
        The court, in determining whether to order restitution and the amount of such
        restitution, shall consider the amount of economic loss sustained by the victim
        as a result of the offense, the financial resources, needs and earning ability of
        the defendant, and such other factors as the court deems appropriate. The
        immediate inability to pay restitution by a defendant shall not be, in and of itself,
        a reason to not order restitution.
(Emphasis added). According to the State, the contractual terms of Foeller’s plea agreement that
she pay any reimbursement “per statute” only allow her to appeal reimbursement that does not
qualify as an “economic loss” under section 19-5304(1)(a). We disagree.
        The most objective, plain reading of the term “per statute” in the plea agreement would be
that the district court “shall consider” the statutory factors for assessing restitution. In other words,


                                                   4
the reference to “per statute” unambiguously means that any restitution awarded must comply with
the statute for restitution: section 19-5304. Foeller’s plea agreement did not waive her right to
appeal whether the district court adequately considered these factors and how they inform Foeller’s
ability to pay the restitution amount. Thus, the issue is properly before this Court on appeal
        2. The district court adequately considered Foeller’s ability to pay restitution.
        Foeller argues the district court abused its discretion when it order her to pay restitution to
Travelers Casualty, her employer’s insurer, in the amount of $535,952.87 because it failed to
consider her foreseeable ability to repay such a substantial amount. The district court’s only
analysis of Foeller’s ability to pay was to note, “because the defendant is not going to be
incarcerated forever, the defendant does have the ability to earn money and does have the ability
to pay some of this back at some point.”
        A district court’s discretion in determining the appropriateness of restitution is guided by
Idaho Code section 19-5304(7). State v. Wisdom, 161 Idaho 916, 919, 393 P.3d 576, 579 (2017).
This section requires a district court to consider “the amount of economic loss sustained by the
victim as a result of the offense, the financial resources, needs and earning ability of the defendant,
and such other factors as the court deems appropriate.” I.C. § 19-5304(7). “The immediate inability
to pay restitution by a defendant shall not be, in and of itself, a reason to not order restitution.” Id.
To that end, a court may base restitution on a foreseeable ability to repay the amount ordered.
Wisdom, 161 Idaho at 924, 393 P.3d at 584. “A district court’s determination that a defendant has
a foreseeable ability to repay the award is a factual finding that will not be disturbed on appeal if
supported by substantial evidence.” Garcia, 166 Idaho at 681–82, 462 P.3d at 1145–46.
        We take this opportunity to note at the outset that criminal restitution has been elevated to
a constitutional right in the state of Idaho. Idaho Constitution, Article 1, Section 22 provides a
constitutional guarantee of the rights created by statute for victims of crimes, which includes that
victims are entitled “[t]o restitution, as provided by law, from the person committing the offense
that caused the victim’s loss.” Thus, our analysis of whether the district court erred in determining
Foeller could pay the restitution amount is not solely guided by the provisions of section 19-5304;
we must also be mindful that crime victims have a constitutional right to restitution.
        Foeller points to Garcia, for support. There, we overturned a restitution order because a
trial court did not adequately consider a defendant’s ability to pay $162,285.27 to the victims of
his crimes. Id. at 681, 462 P.3d at 1145. Like the case at hand, the district court’s analysis of


                                                   5
Garcia’s ability to pay consisted of a single sentence: “Having considered [Garcia’s] economic
circumstances, the Court concludes that an order of restitution is appropriate in this case.” Id. at
682, 462 P.3d at 1146. However, this Court found no support in the record for the court’s
conclusion that Garcia would be able to pay that amount after serving a twenty-five year sentence.
Id. at 682–83, 462 P.3d at 1146–47. Garcia had no education and no assurance of employability.
Id. Although the district court obliquely acknowledged the proper factors in determining restitution
under section 19-5304(7), we concluded it had abused its discretion and, accordingly, overturned
the restitution order. Id.
        Notwithstanding the similarity between the present case and Garcia—that the district court
here dispensed with its analysis of Foeller’s financial circumstances in a single sentence—we find
two other cases more instructive in reviewing her financial circumstances and ability to pay
restitution. In State v. Bybee, 115 Idaho 541, 768 P.2d 804 (Ct. App. 1989), the Court of Appeals
reviewed a district court’s restitution order in the amount of $1,628,738 to victims of the grand
theft of precious metals. Id. at 542, 768 P.2d at 805. Bybee had used the value of precious metals
owned by clients of his investment service to then engage in speculative trading, ultimately losing
all of the clients’ assets. Id. Although Bybee was sentenced to a fourteen-year indeterminate
sentence, which would likely prevent him from making immediate payments and might affect his
future employability, the Court of Appeals affirmed the restitution order. Id. at 543, 768 P.2d at
806. The Court of Appeals agreed with the district court that, even if it were likely Bybee could
not work in investment services upon his eventual release, his business acumen signaled an
intelligence and ability to work that supported finding he would eventually be able to pay
restitution. Id.
        In Wisdom, this Court reviewed a restitution order in the amount of $11,069.82. 161 Idaho
at 916, 393 P.3d at 576. Despite the fact that Wisdom’s job paid barely more than minimum wage,
we affirmed the district court’s restitution order based on Wisdom’s ability to pay. Id. at 925, 393
P.2d at 585. The district court had considered Wisdom’s circumstances by noting that her current
income did not mean she would not earn more money in the future, at which point she would be
able to “at least make some payment towards the restitution requested in the case.” Id. at 924, 393
P.3d at 584. We agreed and further observed that Wisdom’s foreseeable ability to pay restitution
was supported by substantial evidence in the record—especially because she was only on probation
and could continue her employment. Id.

                                                 6
       In announcing its decision, the district court read from several relevant statutory provisions,
including Idaho Code section 19-5304(7), and then, regarding Foeller’s ability to pay,
acknowledged only that she would eventually be released and that she “does have the ability to
earn money” to pay at least part of the ordered restitution. Although the district court did not cite
to specific information in the record or the presentence materials to support this assertion, the
record contains an abundance of facts permitting both sides to argue for and against Foeller’s
ability to pay the restitution. For example, the record shows that Foeller is 45 years old, has a
master’s degree in accounting and taxation and a bachelor of science degree, is married (although
potentially divorcing), has mental health issues, has been successfully treated in the past for mental
health issues, and may be unemployable in her field as an accountant due to the nature of her crime.
       Although the brevity of the district court’s analysis gives us pause, we will not hold the
district court abused its discretion based on the totality of the evidence in the record. Foeller
appears to be asking this Court to require that a district court summarize all of the evidence in the
record supporting an ability to pay in order to conclude a defendant has the foreseeable ability to
pay before it may order restitution. Yet, neither the cases cited here, section 19-5304(7), nor
Idaho’s constitutional guarantee of a victim’s right to restitution would support this conclusion.
To the contrary, the statute provides that a present inability to pay does not prevent a court from
awarding restitution. In Garcia, we overturned the restitution order because there was no evidence
in the record to support the district court’s conclusion that Garcia—lacking both education and
employment—could pay restitution after twenty-five years of incarceration; thus, the district court
did not adequately consider the factors required in section 19-5304(7). 166 Idaho at 682, 462 P.3d
at 1146. However, Foeller’s circumstances are not as dire. By contrast, she is facing a much shorter
three-year fixed sentence. Upon release, she will have the advantage of an advanced degree. In
Bybee, the Court of Appeals concluded that Bybee’s business acumen indicated he had the ability
to earn money, even if his crime made him unemployable in his field. The same is true of Foeller,
who may not be employable as an accountant in the future, but whose education indicates that she
is intelligent, proficient in accounting skills, and capable of earning significantly more than
minimum wage. This is substantial evidence supporting the district court’s finding—albeit a
finding made without reference to specific facts—that Foeller has an above average ability to earn
money upon her release. In Wisdom, we concluded that even minimum-wage employment could
support the conclusion that a defendant had an ability to pay restitution. Similarly, Foeller does

                                                  7
not need to be employed at the maximum of her earning potential in order to compensate the
victims of her crime. Therefore, because we conclude that the district court did not abuse its
discretion, we affirm the award of restitution to Travelers Casualty.
    B. The district court did not err when it ordered that restitution damages be paid to the
       Idaho State Tax Commission for back taxes.
        Foeller argues that the district court erred as a matter of law in ordering her to pay $48,775
in restitution to the Tax Commission for back taxes. First, Foeller asserts that taxes are not
generally compensable as criminal restitution because taxes are future revenue and do not satisfy
the definition of an economic loss under section 19-5304(2). Second, she contends the restitution
amount awarded to the Tax Commission in this case was impermissibly speculative because it was
based on an estimate that did not include her actual deductions. On appeal, Foeller expands this
argument, claiming that the Idaho Income Tax Act, Idaho Code sections 63-3001-3087, provides
the exclusive mechanism for the assessment and collection of taxes; therefore, she avers, the
Legislature did not intend for back taxes to be awarded as an economic loss under the criminal
restitution statute.
        These are issues of statutory interpretation, which are questions of law over which this
Court exercises free review. State v. Dunlap, 155 Idaho 345, 361, 313 P.3d 1, 17 (2013). When
interpreting a statute, this Court’s objective is “to derive the intent of the legislative body that
adopted the act.” Id. (quoting State v. Schulz, 151 Idaho 863, 866, 264 P.3d 970, 973 (2011)).
“Statutory interpretation begins with the statute’s plain language.” Id. The statute is considered as
a whole, and words are given “their plain, usual, and ordinary meanings.” Id. If the statute’s
language is unambiguous, then this Court will give effect to the legislature’s clearly expressed
intent. Id. at 361–62, 313 P.3d at 17–18. Additional statutory construction is required, though,
where the statute’s meaning is ambiguous or is in conflict with other laws. Arambarri v.
Armstrong, 152 Idaho 734, 739, 274 P.3d 1249, 1254 (2012). This Court then considers the context
of the language used, public policy surrounding the statute, and legislative history. Id.
            1. Foeller’s arguments related to the Idaho Income Tax Act are new on appeal;
               thus, they will not be considered.
        As an initial matter, we address Foeller’s argument that the Idaho Income Tax Act, set
forth in chapter 30, Title 63 of the Idaho Code, is the exclusive mechanism for the assessment
and collection of taxes. According to Foeller, the relevant tax code provisions were intended
by the Legislature to be the sole method of collecting tax revenue, not a criminal restitution

                                                  8
proceeding. She argues the legislative scheme precludes calculating and collecting taxes
through criminal restitution. We conclude that this issue is new on appeal and has not been
properly preserved for review.
        “Issues not raised below will not be considered by this court on appeal, and the parties
will be held to the theory upon which the case was presented to the lower court.” State v.
Garcia-Rodriguez, 162 Idaho 271, 275, 396 P.3d 700, 704 (2017). This Court has
acknowledged that arguments may “evolve” on appeal. See State v. Hoskins, 165 Idaho 217,
223, 443 P.3d 231, 237 (2019). In fact, we fully expect counsel to refocus and sharpen their
arguments when they bring an appeal to this Court. However, that is not what occurred here;
Foeller asks us to decide an issue that was never presented to the district court.
        Foeller contends that she now cites to the Idaho Income Tax Act only as “supplemental
statutory authority” to support her previous argument. However, her previous argument was
altogether different from the issue she raises here. Before the district court, Foeller contended
the amount she was to pay as restitution to the Tax Commission was impermissibly speculative
under the criminal restitution statute because the amount of her back taxes was estimated.
Now she argues that the Idaho Income Tax Act is the sole mechanism for calculating and
collecting taxes, which precludes awarding back taxes as restitution. Further, she argues that
the Tax Commission is not the kind of victim contemplated by the criminal restitution statute
because the Tax Commission has independent statutory authority to pursue compensation. This
is not a refocusing or sharpening of the argument presented below—it is a completely new
theory. “[B]oth the issue and the party’s position on the issue must be raised before the trial
court for it to be properly preserved for appeal.” State v. Gonzalez, 165 Idaho 95, 99, 439 P.3d
1267, 1271 (2019); see also State v. Wolfe, 165 Idaho 338, 343, 445 P.3d 147, 152 (2019).
        Inasmuch as the proper role of the Idaho Income Tax Act was not raised prior to this
appeal, we decline to take it up now as it relates to criminal restitution. We will confine our
analysis to the actual issue presented to the district court below, which is whether the tax
calculation in this case satisfied the definition of an economic loss under the criminal
restitution statute.
            2. Foeller’s back taxes qualify as an economic loss to the Tax Commission under
               the criminal restitution statute, Idaho Code section 19-5304.
        According to Foeller, the Tax Commission is not a victim of her crime; rather, it is a
“beneficiary” because it can assess taxes on the funds she embezzled. Foeller claims this makes
                                                9
the back taxes analogous to lost future profits, which are speculative, and not an “economic loss
which the victim actually suffers” as defined in section 19-5304(2). The criminal restitution statute
states in part:
        Unless the court determines that an order of restitution would be inappropriate
        or undesirable, it shall order a defendant found guilty of any crime which results
        in an economic loss to the victim to make restitution to the
        victim. . . . Restitution shall be ordered for any economic loss which the victim
        actually suffers. . . .
I.C. § 19-5304(2). The statute further defines “economic loss” as follows:
        “Economic loss” includes, but is not limited to, the value of property taken,
        destroyed, broken, or otherwise harmed, lost wages, and direct out-of-pocket
        losses or expenses, such as medical expenses resulting from the criminal
        conduct, but does not include less tangible damage such as pain and suffering,
        wrongful death or emotional distress.
I.C. § 19-5304(1)(a).
        Foeller cites this Court’s decision in State v. Straub, 153 Idaho 882, 292 P.3d 273 (2013),
in which we determined that lost future earnings are not compensable under the criminal restitution
statute. Straub was found guilty of vehicular manslaughter and appealed from a district court order
that he pay restitution damages for the victim’s lost future wages. Straub argued that future wages
are speculative and are, therefore, not included in section 19-5304, which only covers actual losses.
Id. at 889, 292 P.3d at 280. In support, Straub noted that in a civil action, damages for lost future
earnings would have to be established with reasonable certainty; however, the criminal restitution
statute only requires that economic losses be established by a preponderance of the evidence. Id.
This Court agreed that, because future wages are speculative, they are not included in the definition
of “economic loss” under section 19-5304(1)(a):
        The restitution statute was never meant to be a substitute for a civil action where
        the law is settled as to damages and the quantum of admissible proof needed to
        prove those damages. If we allow all foreseeable damages to be clothed in criminal
        restitution, we will draw to a standstill an already overburdened criminal court
        process. Prosecutors and criminal defense attorneys would then have to engage in
        civil discovery and trials of a civil nature on top of already complex criminal
        procedure and trials. Since the restitution order awarded speculative future wages
        and other expenses rather than direct out-of-pocket expenses actually suffered we
        find that the restitution order is not consistent with I.C. § 19–5304.

Id. at 890, 292 P.3d at 281. Foeller argues the restitution awarded to the Tax Commission for
estimated unpaid taxes is analogous to the lost future wages in Straub—speculative and not related


                                                 10
to a direct out-of-pocket expense. Therefore, she claims, the estimated taxes may not be collected
through criminal restitution.
       We cannot agree that the tax calculation in this case is too speculative to be awarded as
criminal restitution, nor can we conclude that the unpaid taxes represent lost future profits as
opposed to an economic loss the Tax Commission—and by extension, Idaho citizens—“actually
suffered.” In Straub we considered that prospective wages are simply inapposite to losses that are
“actually suffered” as the restitution statute requires because they are, by definition, a future loss.
By contrast, Foeller failed to pay taxes for five years in the past. The amount of putative income
on which she did not pay taxes is known. The amount of Foeller’s Silverwood salary, coupled with
the additional money she embezzled, allowed the Tax Commission to estimate with a reasonable
degree of certainty the tax Foeller should have paid. In other words, the amount of lost tax revenue
the Tax Commission has actually suffered can be established without undue speculation. Foeller
was free to rebut these calculations at the restitution hearing, but failed to do so.
       As noted previously, inasmuch as Foeller did not raise the question of whether the
restitution statute is in conflict with the Idaho Income Tax Act before the district court, we observe
from the record that it is common practice for the Tax Commission to calculate an individual’s
taxes in order to discern whether a deficiency or overpayment exists. The failure to file tax returns
and pay required taxes may necessitate the Tax Commission calculating taxes on a person’s behalf,
which may not include every possible deduction. At the restitution hearing, Kristin Lewis
(“Lewis”), a tax audit manager from the fraud and criminal investigations unit of the Idaho State
Tax Commission, testified that she was able to determine the amount of income Foeller had failed
to report from 2013 to 2017 and the associated taxes due. Lewis stated that the Tax Commission
relied on Foeller’s W-2s issued by Silverwood, as well as “the additional income she received
without the knowledge of Silverwood” in order to complete tax returns that then showed the taxes
Foeller should have paid. Lewis acknowledged that the Tax Commission did not know Foeller’s
actual deductions and instead gave her the standard deduction and one exemption for each of the
years at issue—as is the Tax Commission’s common practice.
       To be clear, neither the Tax Commission nor the people of Idaho were “beneficiaries” of
Foeller’s illegal acts, as argued by Foeller—they suffered an actual loss. Thus, an award of
restitution was proper. We have little sympathy for Foeller’s contention that she was entitled to
more deductions when she did not bother to file her returns and claim those deductions. Foeller

                                                  11
chose to evade taxes for five years, and as a result the Tax Commission completed the tax forms
she did not. We will not conclude this renders the calculated tax debt, which was not rebutted by
Foeller, unduly speculative. Accordingly, we affirm the decision of the district court to award
the Tax Commission $48,775 in restitution.
                                      IV. CONCLUSION
       For the foregoing reasons, we affirm the district court’s order awarding restitution of
$535,952.87 to Travelers Casualty and $48,775 to the Idaho State Tax Commission.


       Chief Justice BEVAN, and Justices BURDICK, BRODY and STEGNER CONCUR.




                                               12